PER CURIAM.
This appeal is from an alleged interlocutory decree which provides as follows:
“Ordered, that libelant’s said damages be computed on the basis 'of the $100 per package clause contained in the bill of lading set forth in the libel, and not on any higher basis: Provided, however, that the allegations of said libel which have not been admitted by respondent in its answer be duly established before the commissioner by stipulation between the parties or by proof.”
Such a determination is not an interlocutory decree in admiralty, determining the rights and liabilities of the parties as the statute provides. 44 Stat. L. 233 (28 USCA § 227). It.is not now reviewable. The correctness of such an order may not be tested until the rights and liabilities of the parties have been determined, leaving only the question of damages for determination.
Appeal dismissed.